Exhibit 10.2

 

 

 

Tuesday Morning Corporation

 

 

Notice of Grant of Stock Options

 

ID: 75-2398532

 

 

and Option Agreement

 

6250 LBJ Freeway

 

 

 

 

Dallas, Texas 75240

 

 

 

 

 

 

 

 

 

 

 

 

Employee

 

Option Number:

 

000000XX

1234 Elm Street

 

Plan:

 

XXXX

Any Town, ST 12345

 

ID:

 

xxx

 

 

Effective x/xx/xxxx, you have been granted a(n) Non-Qualified Stock Option to
buy xx,xxx.xxxx shares of Tuesday Morning Corporation (the Company) stock at
$xx.xxxxx per share.

 

The total option price of the shares granted is $xxx,xxx.xx.

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

 

xx,xxx.xxxx

 

xxxxxxxx

 

x/xx/xxxx

 

x/xx/xxxx

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

Tuesday Morning Corporation

Date

 

 

 

 

 

 

 

Employee

Date

 

 

 

 

 

Date:

 

 

 

Time:

 

 

 

--------------------------------------------------------------------------------